PROMISSORY NOTE

 

From:

SONO RESOURCES INC.

 

To:

PIERCO MANAGEMENT, INC.



--------------------------------------------------------------------------------



 

PROMISSORY NOTE

PROMISSORY NOTE
Between the BORROWER and the LENDER
Principal Sum of U.S. $22,500

Principal:

U.S. $22,500 (twenty two thousand five hundred):

Made at Vancouver, B.C.

Maturing:

ON DEMAND

 

          THIS PROMISSORY NOTE is provided, dated and made effective as of the
28th day of February, 2011 (the "Effective Date").

FROM:

SONO RESOURCES INC.


2533 N. Carson Street, Suite 125
Carson City, Nevada 89706



(the "Borrower")





OF THE FIRST PART

TO:

PIERCO MANAGEMENT, INC.


1240 - 666 Burrard Street
Vancouver, B.C.
V6C 2X8



(the "Lender")





OF THE SECOND PART

 

(the Borrower and the Lender being hereinafter singularly also referred to as a
"Party" and collectively referred to as the "Parties" as the context so
requires).

          FOR VALUABLE CONSIDERATION, receipt whereof is hereby acknowledged,
the undersigned, Borrower, hereby promises to pay to the Lender, or the holder
of this promissory note (the "Promissory Note"), in accordance with the terms
and conditions referenced herein, the aggregate principal sum of Twenty Two
Thousand Five Hundred Dollars (U.S. $22,500) in lawful money of the United
States (hereinafter referred to as the "Principal Sum") together with simple
interest accruing on the Principal Sum and commencing on the above-referenced
Effective Date of this Promissory Note at the rate of five percent (5.0%) per
annum, and not in advance, both before and after default, demand and judgment
(herein the "Interest"); with any such outstanding Interest to be payable in
full to the Lender on repayment of the Principal Sum in the manner as set forth
immediately hereinbelow (and with the totality of the within Principal Sum
advance by the Lender to the Borrower being the "Loan" hereunder).



--------------------------------------------------------------------------------



Repayment of the Loan

          The Principal Sum of this Loan, together with all outstanding Interest
accrued thereon as specified hereinabove, is hereby irrevocably and
unconditionally due and payable by the Borrower to the order and direction of
the Lender within 3 business days following demand (the "Demand Date").

          The Borrower may prepay and redeem any portion of the Principal Sum
portion of the Loan, and its then related Interest, in whole or in part at any
time prior to the Demand Date (the "Right of Redemption") and in the manner as
set forth immediately hereinbelow by providing the Lender with no less than five
calendar days' prior written notice (the "Redemption Notice") of its Right of
Redemption intention to redeem and repay all or any portion of the Principal Sum
and any Interest accrued thereon, which would be due and owing by the Borrower
to the Lender at the end of such five-day period (collectively, the "Redemption
Amount") (such date at the end of such five-day period being the "Redemption
Date" and, for clarity, such Redemption Date would be the date to which such
Principal Sum and Interest would be calculated and due and payable to the Lender
at the close of business, in Vancouver, B.C. on such Redemption Date).

General provisions

          The holder of this Promissory Note may, from time to time, grant
written indulgences with respect to certain payment amounts or periods but such
indulgences will not in any way affect the undersigned's liability upon this
Promissory Note nor will such indulgences vary any other term to which
indulgence has not specifically been granted. No indulgence will be enforceable
against the holder unless granted in writing.

          The undersigned hereby waives demand, presentment for payment, notice
of non-payment and protest.

          If any provision of this Promissory Note is held to be invalid,
illegal or unenforceable, then such will not affect or impair the validity,
legality or enforceability of the remaining provisions.

          WITNESS the hand of the authorized representative of the undersigned
Borrower given as of the Effective Date determined hereinabove.

GENEVA RESOURCES INC.

/s/ signed                              


Authorized Signatory

